Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
1.	The amendment filed 1/21/2021 has been entered. Amended Claims 1, 2 and 4-8 have been noted. The amendment has overcome the specification objection, claim objections and 112(b) rejections previously set forth - those specification objection, claim objections and 112(b) rejections have been withdrawn accordingly. Claims 1-10 are currently pending. 

Claim Objections
The claims are objected to because of the following informalities:  
 In Claim 1, line 12, change “having a width” to -- has a width --
In Claim 8, line 2, change “is configured” to -- are configured --
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen et al. (US 5, 813,370) (hereinafter “Owen”). 
Regarding Claim 1, Owen teaches of a moveable sludge lance system (10) (see Fig. 1) having a sludge lance (sludge lance comprising left/right elements (100)) (see at least Figs. 1, 4a and Col. 4). Note that the limitation “for use in cleaning a tube bundle in a tubular steam generator by travel in an elongated center tube lane having a midpoint center stay rod in the center of the center tube lane and, wherein the center tube lane defines a longitudinal axis” is being construed as an intended use of the sludge lance that a prior art sludge lance must be merely capable of doing to fulfill. Claim 1 is only claiming a sludge lance system “for use” in a tube bundle of a tube generator. Thus, Claim 1 does not actually require the elements of a steam generator, a center tube lane or a midpoint center stay rod. In the instant case, Owen explicitly teaches that the sludge lance is for cleaning a tube bundle (20) in a tubular steam generator (15) by travel in an elongated, center tube lane (30) (see at least Col. 4-6 and Figs. 1-4 and 4a), said sludge lance comprising: 
	a support carriage (combination of left/right elements (400)) moveable along the longitudinal axis of the center tube lane (30) from a peripheral end of the tube bundle (20) to a fully extended position (see at least Cols. 4-5 and Figs. 1-4 and 4a); and
	dual lance heads (102) extending from the support carriage (see at least Figs. 2, 4 and 4a), wherein the dual lance heads are parallel to each other and to the longitudinal axis (as shown in Fig. 4a), wherein an open space is defined between the dual lance heads (open space between elements (100) as shown in Fig. 4a), wherein the open space has a width transverse to the longitudinal axis (see at least Cols. 4-6 and Figs. 1-4 and 4a).
	Owen fails to explicitly teach that the width of the open space between the dual lance heads is greater than a diameter of a midpoint center stay rod of the steam generator. However, midpoint center stay rods disposed in the center tube lane of a steam generator are well known in the art (as disclosed by Applicant (element 61) in the disclosed prior art of Fig. 3 of the instant application) and merely adjusting the width of the open space between the dual lance heads such that it would be 
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Owen teaches of dual lance heads (102) extending, parallel to each other, from the support carriage in the axial direction, with an open space between the dual lance heads (open space between elements (100) as shown in Fig. 4a) wherein the open space has a width (see Fig. 4a) - thus the general conditions of the claim are disclosed in the prior art. The width of this distance is a result effective variable that is readily changeable in the system taught by Owen. Altering the magnitude of the width will permit the system to fit within tube lanes of varying size and/or permit adjustment of the distance of the lance heads to the tubes. Thus, the width taught by Owen is capable of being adjusted such that it is greater than a diameter of a midpoint center stay rod as claimed. Therefore, it would have been obvious to one of ordinary skill in the art before the invention to have simply adjusted the width of the open space between the dual lance heads such that it is greater than a diameter of a midpoint center stay rod of the steam generator as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily 

	Regarding Claim 2, Owen also teaches of a monorail (vertical rail portion of element (420) directly below slot (421) as shown in Fig. 2) on which the support carriage rides that provides a platform for the dual lance heads (see at least Cols. 4-6 and Figs. 1-4 and 4a), wherein the monorail comprises a jaw (perpendicular jaw portion shown on the bottom of Fig. 2 that is supported from the bottom of the monorail) supported on a forward portion of the monorail that is capable of attaching a midpoint center stay rod with the forward portion of the monorail (see at least Cols. 4-6 and Figs. 1-4 and 4a).

	Regarding Claim 3, Owen also teaches that the sludge lance is fitted with nozzle jets (110) on the dual lance heads that are configured to spray on either side of the center tube lane without interference of a midpoint center stay rod at a location of the midpoint center stay rod (see at least Cols. 4-6 and Figs. 1-4 and 4A and observe the direction of the flow arrows in Fig. 4A).

	Regarding Claim 4, Owen also teaches that the tubular steam generator has a plurality of entry handholes (22) allowing access to the center tube lane (30) (see Fig. 4A), the tube bundle having a hot leg side (portion of tubes (20) above lane (30) as shown in Fig. 1) and a cold leg side (portion of tubes (20) below lane (30) as shown in Fig. 1) separated by the center tube lane (30), the moveable sludge lance system being at least partially supported outside the steam generator and extending through at least one of the handholes into the center tube lane (see at least Col. 4 and Fig. 1), wherein a cleaning fluid (“water”) passes through the dual lance heads as the support carriage traverses the central tube lane (see at least Col. 6 lines 11-12, Col. 7 lines 16-18 and Fig. 4a). Note that with the width adjusted such that it is wider than a midpoint center stay rod (as presented above in the rejection for Claim 1), 

	Regarding Claim 5, Owen also teaches that a gearbox assembly (assembly comprising sprocket (514) and gears (516), (518a)) moves the support carriage along a monorail (monorail portion of element (420)) (see at least Col. 6 and Figs. 1, 2, 5a and 6) and that the dual lance heads have cantilevered reaction bars (452) and lance barrel assemblies (102) with jet nozzles (110), wherein the reaction bars and lance barrel assemblies extend from a common frame (lowermost flat plate portion of element (400)), and wherein the reaction bars and lance barrel assemblies are parallel to the longitudinal axis of the center tube lane (see at least Figs. 1-4, 4a and Col. 4-6). 

	Regarding Claim 6, Owen also teaches that the support carriage traverses the longitudinal axis of the center tube lane by means of monorail rails (rails within slot (421) as shown in Fig. 2) supported parallel to the monorail, wherein the movable sludge lance system further comprises a jaw means (perpendicular jaw portion shown on the bottom of Fig. 2 that is supported from the bottom of the monorail) located forward of the monorail that is capable of attaching a midpoint center stay rod to the monorail (see at least Cols. 4-6, Figs. 1-4 and 4a and the rejection for Claim 1 above).

	Regarding Claim 9, Owen also teaches that the dual lance heads are respectively configured to clean both the hot leg side and the cold leg side of the tube bundle simultaneously (see at least Col. 7 lines 16-18 and Fig. 4a).

	Regarding Claim 10, Owen also teaches that the sludge lance dual lance heads operate in an oscillation motion (see at least Col. 5 lines 35-51 and Figs. 2-5). 

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen in view of Theiss (US 4,848,278).
	Regarding Claim 7, Owen teaches the moveable sludge lance system of Claim 6 (see rejection for Claim 6), but fails to explicitly teach of a second monorail extending along the center tube lane from a second handhole substantially opposite the at least one of the handholes, wherein the second monorail is configured to moveably support a second support carriage and lance head that is configured to move along the second monorail. However, such configuration is known in the art. 
	Theiss discloses a relatable steam generator and sludge lance system that is used to clean the same (see Abstract and Fig. 3). The sludge lance system comprises two distinct, oppositely oriented sludge lances (41), (43) that enter the steam generator via two oppositely disposed handholes (40, 42) (see Fig. 3). Theiss teaches that it is advantageous to use two distinct, oppositely oriented sludge lances to clean the steam generator simultaneously as opposed to a single lance because it enhances effectiveness and efficiency of the cleaning operation (see at least Col. 3 and Fig. 3).
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have modified the system taught by Owen by duplicating the existing sludge lance such that two oppositely disposed sludge lances could be used to clean the steam generator simultaneously based on the teachings of Theiss. Doing so would have enhanced effectiveness and efficiency of cleaning operations using the sludge lance system. Note that such modification would have necessarily resulted in a configuration that comprises a second monorail, support carriage and lance head that is capable of interacting with the jaw means of the first sludge lance as claimed (since the second sludge lance would be a duplicate of the first sludge lance which already comprises those components). 

. 

Response to Arguments
The arguments filed 1/21/2021 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that the Owen reference does not render obvious Claim 1 and contends that:

	“the opposing nozzle blocks 100 cannot supply the dual lance heads of Claim 1 because they do not extend from the same movable trolley 400 (i.e., carriage). For at least this reason, Owen '370 does not supply all elements of Claim 1 and therefore cannot render Claim 1 obvious.” 
	In addition to:
	“Owen '370 specifically teaches that it is preferred to operate the nozzle blocks independent of one another (i.e., one on each side of the tube lane 30 at a time). As such, a person of ordinary skill in the art would not look to tie the trollies 400 or nozzle blocks 100 together as this would teach away form independent actuation of the lancing system as taught by Owen '370.”

	This argument is not persuasive because Owen explicitly discloses in Col. 7, lines 16-18, that “where a left assembly and a right assembly are used in tandem, both the hot and the cold leg may be washed at the same time” (as shown in Fig. 4a). Thus, Applicant’s arguments that Owen does not teach 
	It is recommended that Applicant further amend Claim 1 to include additional structural limitations to endeavor to overcome the prior art of Owen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hickman et al. (US 4,079,701) is considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        4/29/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762